547 U.S. 516 (2006)
MOHAWK INDUSTRIES, INC.
v.
WILLIAMS et al.
No. 05-465.
Supreme Court of United States.
Argued April 26, 2006.
Decided June 5, 2006.
Carter G. Phillips argued the cause for petitioner. With him on the briefs were Richard D. Bernstein, Juan P. Morillo, and Steven T. Cottreau.
Howard W. Foster argued the cause for respondents. With him on the brief were John E. Floyd, Joshua F. Thorpe, Ronan P. Doherty, Bobby Lee Cook, and Matthew Thames.
Malcolm L. Stewart argued the cause for the United States as amicus curiae urging affirmance. With him on the brief were Solicitor General Clement, Assistant Attorney General Fisher, Deputy Solicitor General Dreeben, and Sangita K. Rao.[*]
PER CURIAM.
The writ of certiorari limited to Question 1 presented by the petition, granted at 546 U. S. 1075 (2005), is dismissed as improvidently granted. The petition for a writ of certiorari is granted. The judgment is vacated, and the case is remanded to the United States Court of Appeals for the Eleventh *517 Circuit for further consideration in light of Anza v. Ideal Steel Supply Corp., ante, p. 451.
It is so ordered.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the Chamber of Commerce of the United States of America et al. by Beth S. Brinkmann, Seth M. Galanter, Alison Tucher, Robin S. Conrad, and Amar D. Sarwal; and for the National Association of Manufacturers et al. by Michael J. Mueller, Jan S. Amundson, and Quentin Riegel.

Briefs of amici curiae urging affirmance were filed for the Immigration Political Action Committee et al. by Barnaby W. Zall; and for the National Association of Shareholder and Consumer Attorneys by Kevin P. Roddy and G. Robert Blakey.